Case 1:14-cv-02887-JLK-MEH Document 262-3 Filed 04/29/20 USDC Colorado Page 1 of
                                      14




                        Exhibit B.1
       Case 1:14-cv-02887-JLK-MEH Document 262-3 Filed 04/29/20 USDC Colorado Page 2 of
                                             14
                                                                                                                11. CONTRACT ID CODE                                   I PAGE   OF PAGES
AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT
                                                                                                                                                                           1      I          2
2. AMENDMENT/MODIFICATION NO                                     3. EFFECTIVE DATE                      4. REQUISITION/PURCHASE REQ NO                               PROJECT NO. (If applicable)
                                                                                                                                                                15
P00005                                                           See Block 16C
6. ISSUED BY                                          CODE       ICE/DM/DC-LAGUNA                        7. ADMINISTERED BY (If other than Item 6)              CODE      IICE/DM/DC-LAGUNA
ICE/Detent Mngt/Detent Contract-LAG                                                                     ICE/Detent Mngt/Detent Contract-LAG
Immigration and Customs Enforcement                                                                     Immigration and Customs Enforcement
Office of Acquisition Management                                                                        Office of Acquisition Management
24000 Avila Road, Room 3104                                                                             24000 Avila Road, Room 3104
Laguna Niguel CA 92677                                                                                  Attn: Ken Martin, 949-360-3190
                                                                                                        Laguna Niguel CA 92677
8. NAME AND ADDRESS OF CONTRACTOR (No., street, county, State and ZIP Code)
                                                                                                        (x) 9A AMENDMENT OF SOLICITATION NO

G EO GROUP INC THE
6 21 NW 53RD ST STE 700                                                                                      9B. DATED (SEE ITEM 11)

B OCA RATON FL 334878242

                                                                                                             10A MODIFICATION OF CONTRACT/ORDER NO
                                                                                                        X
                                                                                                             HSCEDM-11-D-00003

                                                                                                             10B. DATED (SEE ITEM 13)

CODE                                                             FACILITY CODE                                09/15/2011
           6127064650000
                                                                   11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS

D The above numbered solicitation is amended as set forth in Item 14. The hour and date specified for receipt of Offers                        Dis extended.    Dis not extended
  Offers must acknowledge receipt of this amendment prior to the hour and date specified in the solicitation or as amended, by one of the following methods: (a) By completing
   Items 8 and 15, and returning                             copies of the amendment; (b) By acknowledging receipt of this amendment on each copy of the offer submitted; or (c) By
   separate letter or telegram which includes a reference to the solicitation and amendment numbers. FAILURE OF YOUR ACKNOWLEDGEMENT TO BE RECEIVED AT
   THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS PRIOR TO THE HOUR AND DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If by
   virtue of this amendment you desire to change an offer already submitted, such change may be made by telegram or letter, provided each telegram or letter makes reference
   to the solicitation and this amendment, and is received prior to the opening hour and date specified
12. ACCOUNTING AND APPROPRIATION DATA (If required)
See Schedule
                    13. THIS ITEM ONLY APPLIES TO MODIFICATION OF CONTRACTS/ORDERS. IT MODIFIES THE CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.


 CHECK ONE      A THIS CHANGE ORDER IS ISSUED PURSUANT TO (Specify authority) THE CHANGES SET FORTH IN ITEM 14 ARE MADE IN THE CONTRACT
                  ORDER NO. IN ITEM 10A

                B. THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE CHANGES (such as changes in paying office,
                   appropriation date, etc.) SET FORTH IN ITEM 14, PURSUANT TO THE AUTHORITY OF FAR 43.103(b)


                C THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF

       X       Mutual Agreement of Both Parties
                D. OTHER (Specify type of modification and authority)



E. IMPORTANT:         Contractor                  Dis not,       [l<J is required to sign this document and return _ _ _ _ _ _1
                                                                                                                              __ copies to the issuing office
 14. DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings, including solicitation/contract subject matter where feasible.)
DUNS Number:  612706465
FINANCE POC and Program COR: Amelia Sanchez, amelia.sanchez@dhs.gov, 720-875-2040

The purpose of this modification is to incorporate all of the ICE Performance Based
National Detention Standards (PENDS) 2001 Minimal Standards, several Optimal Standards, and
the attached Quality Assurance Surveillance Plan (QASP) (Attachment B).  The PENDS 2011
Standards may be viewed in their entirety at the following link:

www.ice.gov/detention-standards/2011/

Please see Attachment A of this modification regarding the implementation of the PENDS 2011
Continued ...
 Except as provided herein, all terms and conditions of the document referenced in Item 9A or 10A, as heretofore changed, remains unchanged and in full force and effect
15A NAME AND TITLE OF SIGNER (Type or print)                                                                16A NAME AND TITLE OF CONTRACTING OFFICER (Type or print)

                                                                                                            Raymond M. Nepsa
15B. CONTRACTOR/OFFEROR                                                         15C DATE SIGNED             16B. UNITED STATES OF AMERICA                                       16C. DATE SIGNED



               (Signature of person authorized to sign)                                                                   (Signature of Contracting Office9
NSN 7540-01-152-8070                                                                                                                                          STANDARD FORM 30 (REV 10-83)
Previous edition unusable                                                                                                                                     Prescribed by GSA
                                                                                                                                                              FAR (48 CFR) 53.243




CONFIDENTIAL                                                                                                                                                                GEO_MEN 00020406
     Case 1:14-cv-02887-JLK-MEH Document 262-3 Filed 04/29/20 USDC Colorado Page 3 of
                    REFERENCE NO. OF DOCUMENT BEING CONTINUED 14               OF
  CONTINUATION SHEET HSCEDM-11-D-00003/POOOOS                                                                2          I2
NAME OF OFFEROR OR CONTRACTOR
GEO GROUP INC THE
  ITEM NO                             SUPPLIES/SERVICES             QUANTITY UNIT   UNIT PRICE                   AMOUNT
    (A)                                      (B)                     (C)     (D)      (E)                           (F)

                 Optimal Standards.

                 It is agreed that the aforementioned minimum and
                 optimal standards are, herein, incorporated into
                 the IGSA at no additional cost.

                Within 30 days of execution of this modification
                the facility shall be compliant with all PENDS
                2011 Standards stated herein.

                Should there be a conflict between the PENDS 2011
                Standards and any other term and/or condition of
                the agreement identified in Block 10A of this
                modification, please contact the Contracting
                Officer for clarification.

                All other terms and conditions remain unchanged.
                Exempt Action: Y




NSN 7540-01-152-8067                                                                             OPTIONAL FORM 336 (4-86)
                                                                                                 Sponsored by GSA
                                                                                                 FAR (48 CFR) 53.110



CONFIDENTIAL                                                                                     GEO_MEN 00020407
  Case 1:14-cv-02887-JLK-MEH Document 262-3 Filed 04/29/20 USDC Colorado Page 4 of
                                        14



                          COMPLIANCE WITH PBNDS 2011 OPTIMAL PROVISIONS:
                                   AURORA DETENTION CENTER

       Aurora Detention Center will comply with the following optimal requirements under the ICE 2011
       Performance Based National Detention Standards (PBNDS 2011), at no additional cost to the agency:

       Standard 2.1: Admission and Release
          • "Whenever possible, medical personnel shall be present to observe the strip search of a
             trans gender detainee." (Section VB. 4. c)

       Standard 2.12: Special Management Units
          • "Detainees must be evaluated by a medical professional prior to being placed in an SMU."
              (Section VD)

       Standard 4.3: Medical Care
          • "Medical facilities within the detention facility shall achieve and maintain current accreditation
              with the standards of the National Commission on Correctional Health Care (NCCHC), and shall
              maintain compliance with those standards." (Section 11.1)
          • "Adequate space and staffing for the use of services of the ICE Tele-Health Systems, inclusive of
             tele-radiology (ITSP) and tele-medicine, shall be provided." (Section 11.28)
          • "The facility, when equipped with appropriate technology and adequate space, shall provide for
             the use of services of the ICE Tele-Health Systems, inclusive of tele-radiology (ITSP), tele-
              psychiatry and tele-medicine." (Section VDD)

       Standard 4.4: Medical Care (Women)
          • "The facility's provision of gynecological and obstetrical health care shall be in compliance with
              standards set by the National Commission on Correctional Health Care (NCCHC)." (Section 11.1)

       Standard 4.6: Significant Self-Harm and Suicide Prevention and Intervention
          • "The facility shall be in compliance with standards set by the National Commission on
              Correctional Health Care (NCCHC) in its provision of preventive supervision, treatment, and
             therapeutic follow-up for clinically suicidal detainees or detainees at risk for significant self-
              harm." (Section 11.3)

       Standard 4.7: Terminal Illness, Advance Directives, and Death
          • "The facility shall be in compliance with standards set by the National Commission on
              Correctional Health Care (NCCHC) in its provision of medical care to terminally ill detainees."
              (Section 11.2)

       Standard 5.4: Recreation
          • Administrative Segregation: "Facilities operating at the optimal level will offer detainees at least
             two hours ofrecreation or exercise per day, seven days a week." (Section VE)
           •   Disciplinary Segregation: "Facilities operating at the optimal level will offer detainees at least
               one hour ofrecreation or exercise per day, seven days a week." (Section VE)
           •   "Detainees shall have at least four hours a day access, seven days a week, to outdoor recreation,
               weather and scheduling permitted." (Section II. 2)
           •   "Detainees in the general population shall have access at least four hours a day, seven days a
               week to outdoor recreation, weather and scheduling permitted. Daily indoor recreation shall also


                                                                                                     Attachment A




CONFIDENTIAL                                                                                         GEO_MEN 00020408
  Case 1:14-cv-02887-JLK-MEH Document 262-3 Filed 04/29/20 USDC Colorado Page 5 of
                                        14



               be available. During inclement weather, detainees shall have access to indoor recreational
               opportunities with access to natural light." (Section VB)
           •   "Facilities operating at the optimal level shall offer access to reading materials, through libraries
               with regular hours, book carts or other means. Reading materials in English, Spanish and, if
               practicable, other languages, should be made available." (Section VF)
           •   "Facilities shall offer other programmatic activities, such as:
                   1. educational classes or speakers;
                   2. sobriety programs such as alcoholics anonymous; and
                   3. other organized activities or recreational programs." (Section VF)

       Standard 6.3: Law Libraries and Legal Material
          • "When requested and where resources permit, facilities shall provide detainees meaningful access
              to law libraries, legal materials, and related materials on a regular schedule and no less than 15
              hours per week." (Section II. 3)




                                                                                                       Attachment A




CONFIDENTIAL                                                                                          GEO_MEN 00020409
  Case 1:14-cv-02887-JLK-MEH Document 262-3 Filed 04/29/20 USDC Colorado Page 6 of
                                        14



                            QUALITY ASSURANCE SURVEILLANCE PLAN

       1. INTRODUCTION

       ICE's Quality Assurance Surveillance Plan (QASP) is based on the premise that the Service
       Provider, and not the Government, is responsible for the day-to-day operation of the Facility and
       all the management and quality control actions required to meet the terms of the Agreement.
       The role of the Government in quality assurance is to ensure performance standards are achieved
       and maintained. The Service Provider shall develop a comprehensive program of inspections
       and monitoring actions and document its approach in a Quality Control Plan (QCP). The Service
       Provider's QCP, upon approval by the Government, will be made a part of the resultant
       Agreement.

       This QASP is designed to provide an effective surveillance method to monitor the Service
       Provider's performance relative to the requirements listed in the Agreement. The QASP
       illustrates the systematic method the Government (or its designated representative) will use to
       evaluate the services the Service Provider is required to furnish.

       This QASP is based on the premise the Government will validate that the Service Provider is
       complying with ERO-mandated quality standards in operating and maintaining detention
       facilities. Performance standards address all facets of detainee handling, including safety, health,
       legal rights, facility and records management, etc. Good management by the Service Provider
       and use of an approved QCP will ensure that the Facility is operating within acceptable quality
       levels.

       2. DEFINITIONS

       Performance Requirements Summary (Attachment A): The Performance Requirements
       Summary (PRS) communicates what the Government intends to qualitatively inspect. The PRS
       is based on the American Correctional Association (ACA) Standards for Adult Local Detention
       Facilities (ALDF) and ICE 2011 Performance Based National Detention Standards (PBNDS).
       The PRS identifies performance standards grouped into nine functional areas, and quality levels
       essential for successful performance of each requirement. The PRS is used by ICE when
       conducting quality assurance surveillance to guide them through the inspection and review
       processes.

       Functional Area: A logical grouping of performance standards.

       Contracting Officer's Technical Representative (COTR): The COTR interacts with the
       Service Provider to inspect and accept services/work performed in accordance with the technical
       standards prescribed in the Agreement. The Contracting Officer issues a written memorandum
       that appoints the COTR. Other individuals may be designated to assist in the inspection and
       quality assurance surveillance activities.

       Performance Standards: The performance standards are established in the ERO ICE 2011
       PBNDS at                                             as well as the ACA standards for
       ALDF. Other standards may also be defined in the Agreement.


                                                    1
                                                                                                 Attachment B




CONFIDENTIAL                                                                                 GEO_MEN 00020410
  Case 1:14-cv-02887-JLK-MEH Document 262-3 Filed 04/29/20 USDC Colorado Page 7 of
                                        14



       Measures: The method for evaluating compliance with the standards.

       Acceptable Quality Level: The minimum level of quality that will be accepted by ICE to meet
       the performance standard.

       Withholding: Amount of monthly invoice payment withheld pending correction of a deficiency.
       See Attachment A for information on the percentages of an invoice amount that may be withheld
       for each functional area. Funds withheld from payment are recoverable (See Sections 7 and 8) if
       the COTR and Contracting Officer confirm resolution or correction, and should be included in
       the next month's invoice.

       Deduction: Funds may be deducted from a monthly invoice for an egregious act or event, or if
       the same deficiency continues to occur. The Service Provider will be notified immediately if
       such a situation arises. The Contracting Officer in consultation with the ERO will determine the
       amount of the deduction. Amounts deducted are not recoverable.

       4. QUALITY CONTROL PLAN

       The Service Provider shall develop, implement, and maintain a Quality Control Plan (QCP) that
       illustrates the methods it will use to review its performance to ensure it conforms to the
       performance requirements. (See Attachment A for a summary list of performance requirements.)
       Such reviews shall be performed by the Service Provider to validate its operations, and assure
       ICE that the services meet the performance standards.

       The Service Provider's QCP shall include monitoring methods that ensure and demonstrate its
       compliance with the performance standards. This includes inspection methods and schedules
       that are consistent with the regular reviews conducted by ERO. The reports and other results
       generated by the Service Provider's QCP activities should be provided to the COTR as
       requested.

       The frequency and type of the Service Provider's reviews should be consistent with what is
       necessary in order to ensure compliance with the performance standards.

       The Service Provider is encouraged not to limit its inspection to only the processes outlined in
       the 2011 PBNDS; however, certain key documents shall be produced by the Service Provider to
       ensure that the services meet the performance standards. Some of the documentation that shall
       be generated and made available to the COTR for inspection is listed below. The list is intended
       as illustrative and is not all-inclusive. The Service Provider shall develop and implement a
       program that addresses the specific requirement of each standard and the means it will use to
       document compliance.

            • Written policies and procedures to implement and assess operational requirements of the
               standard
            • Documentation and record keeping to ensure ongoing operational compliance with the
               standards (e.g.; inventories, logbooks, register ofreceipts, reports, etc.)
            • Staff training records
            • Contract discrepancy reports (CDRs)
            • Investigative reports
                                                   2
                                                                                              Attachment B




CONFIDENTIAL                                                                              GEO_MEN 00020411
  Case 1:14-cv-02887-JLK-MEH Document 262-3 Filed 04/29/20 USDC Colorado Page 8 of
                                        14



            • Medical records
            • Records of investigative actions taken
            • Equipment inspections
            • System tests and evaluation

       5. METHODS OF SURVEILLANCE

       ICE will monitor the Service Provider's compliance with the Performance Standards using a
       variety of methods. All facilities will be subject to a full annual inspection, which will include a
       review of the Service Provider's QCP activities. In addition, ICE may conduct additional
       routine, follow-up, or unscheduled ad hoc inspections as necessary (for instance, as a result of
       unusual incidents or data reflected in routine monitoring). ICE may also maintain an on-site
       presence in some facilities in order to conduct more regular or frequent monitoring. Inspections
       and monitoring may involve direct observation of facility conditions and operations, review of
       documentation (including QCP reports), and/or interviews of facility personnel and detainees.

       5.1 Documentation Requirements: The Service Provider shall develop and maintain all
       documentation as prescribed in the PBNDS (e.g., post logs, policies, and records of corrective
       actions). In addition to the documentation prescribed by the standards, the Service Provider shall
       also develop and maintain documentation that demonstrates the results of its own inspections as
       prescribed in its QCP. The Government may review 100% of the documents, or a representative
       sample, at any point during the period of performance.

       6. FUNCTIONAL PERFORMANCE AREAS AND STANDARDS

       To facilitate the performance review process, the required performance standards are organized
       into nine functional areas. Each functional area represents a proportionate share (i.e., weight) of
       the monthly invoice amount payable to the Service Provider based on meeting the performance
       standards. Payment withholdings and deductions will be based on these percentages and weights
       applied to the overall monthly invoice.

       ICE may, consistent with the scope the Agreement, unilaterally change the functional areas and
       associated standards affiliated with a specific functional area. The Contracting Officer will
       notify the Service Provider at least 30 calendar days in advance of implementation of the new
       standard(s). If the Service Provider is not provided with the notification, adjustment to the new
       standard shall be made within 30 calendar days after notification. If any change affects pricing,
       the Service Provider may submit a request for equitable price adjustment in accordance with the
       "Changes" clause. ICE reserves the right to develop and implement new inspection techniques
       and instructions at any time during performance without notice to the Service Provider, so long
       as the standards are not more stringent than those being replaced.

       7. FAILURE TO MEET PERFORMANCE STANDARDS

       Performance of services in conformance with the PRS standards is essential for the Service
       Provider to receive full payment as identified in the Agreement. The Contracting Officer may
       take withholdings or deductions against the monthly invoices for unsatisfactory performance
       documented through surveillance of the Service Provider's activities gained through site
       inspections, reviews of documentation (including monthly QCP reports), interviews and other
                                                     3
                                                                                                 Attachment B




CONFIDENTIAL                                                                                  GEO_MEN 00020412
  Case 1:14-cv-02887-JLK-MEH Document 262-3 Filed 04/29/20 USDC Colorado Page 9 of
                                        14



       feedback. As a result of its surveillance, the Service Provider will be assigned the following
       rating relative to each performance standard:


                 Ratio~     Description
                 Acceptable Based on the measures, the performance standard is
                            demonstrated.
                 Deficient  Based on the measures, compliance with most of the
                            attributes of the performance standard is demonstrated or
                            observed with some area(s) needing improvement. There are
                            no critical areas of unacceptable performance
                 At-Risk    Based on the performance measures, the majority of a
                            performance standard's attributes are not met.


       Using the above standards as a guide, the Contracting Officer will implement adjustments to the
       Service Provider's monthly invoice as prescribed in Attachment A

       Rather than withholding funds until a deficiency is corrected, there may be times when an event
       or a deficiency is so egregious that the Government deducts (vs. "withholds") amounts from the
       Service Provider's monthly invoice. This may happen when a significant event occurs, when a
       particular deficiency is noted multiple times without correction, or when the Service Provider has
       failed to take timely action on a deficiency about which he was properly and timely notified.
       The amount deducted will be consistent with the relative weight of the functional performance
       area where the deficiency was noted. The deduction may be a one-time event, or may continue
       until the Service Provider has either corrected the deficiency, or made substantial progress in the
       correction.

       Further, a deficiency found in one functional area may tie into another. If a detainee escaped, for
       example, a deficiency would be noted in "Security," but may also relate to a deficiency in the
       area of "Administration and Management." In no event will the withhold or deduction exceed
       I 00% of the invoice amount.

       8. NOTIFICATIONS

       (a) Based on the inspection of the Service Provider's performance, the COTR will document
           instances of deficient or at-risk performance (e.g., noncompliance with the standard) using
           the CDR located at Attachment B. To the extent practicable, issues should be resolved
           informally, with the COTR and Service Provider working together. When documentation of
           an issue or deficiency is required, the procedures set forth in this section will be followed.

       (b) When a CDR is required to document performance issues, it will be submitted to the Service
           Provider with a date when a response is due. Upon receipt of a CDR, the Service Provider
           shall immediately assess the situation and either correct the deficiency as quickly as possible
           or prepare a corrective action plan. In either event, the Service Provider shall return the CDR
           with the action planned or taken noted. After the COTR reviews the Service Provider's
           response to the CDR including its planned remedy or corrective action taken, the COTR will
           either accept the plan or correction or reject the correction or plan for revision and provide an
                                                     4
                                                                                                 Attachment B




CONFIDENTIAL                                                                                  GEO_MEN 00020413
 Case 1:14-cv-02887-JLK-MEH Document 262-3 Filed 04/29/20 USDC Colorado Page 10 of
                                        14



          explanation. This process should take no more than one week. The CDR shall not be used as
          a substitute for quality control by the Service Provider.

       (c) The COTR, in addition to any other designated ICE official, shall be notified immediately in
           the event of all emergencies. Emergencies include, but are not limited to the
           following: activation of disturbance control team(s); disturbances (including gang activities,
           group demonstrations, food boycotts, work strikes, work-place violence, civil disturbances,
           or protests); staff use of force including use of lethal and less-lethal force (includes detainees
           in restraints more than eight hours); assaults on staff or detainees resulting in injuries
           requiring medical attention (does not include routine medical evaluation after the incident);
           fights resulting in injuries requiring medical attention; fires; full or partial lock down of the
           Facility; escape; weapons discharge; suicide attempts; deaths; declared or non-declared
           hunger strikes; adverse incidents that attract unusual interest or significant publicity; adverse
           weather (e.g., hurricanes, floods, ice or snow storms, heat waves, tornadoes); fence damage;
           power outages; bomb threats; significant environmental problems that impact the Facility
           operations; transportation accidents resulting in injuries, death or property damage; and
           sexual assaults. Note that in an emergency situation, a CDR may not be issued until an
           investigation has been completed.

       (d) If the COTR concludes that the deficient or at-risk performance warrants a withholding or
           deduction, the COTR will include the CDR in its monthly report, with a copy to the
           Contracting Officer. The CDR will be accompanied by the COTR' s investigation report and
           written recommendation for any withholding. The Contracting Officer will consider the
           COTR's recommendation and forward the CDR along with any relevant supporting
           information to the Service Provider in order to confirm or further discuss the prospective
           cure, including the Government's proposed course of action. As described in section 7
           above, portions of the monthly invoice amount may be withheld until such time as the
           corrective action is completed, or a deduction may be taken.

       (e) Following receipt of the Service Provider's notification that the correction has been made,
           the COTR may re-inspect the Facility. Based upon the COTR's findings, he or she will
           recommend that the Contracting Officer continue to withhold a proportionate share of the
           payment until the correction is made, or accept the correction as final and release the full
           amount withheld for that issue.

       (f) If funds have been withheld and either the Government or the Service Provider terminates the
           Agreement, those funds will not be released. The Service Provider may only receive
           withheld payments upon successful correction of an instance of non-compliance. Further, the
           Service Provider is not relieved of full performance of the required services hereunder; the
           Agreement may be terminated upon adequate notice from the Government based upon any
           one instance, or failure to remedy deficient performance, even if a deduction was previously
           taken for any inadequate performance.

       (g) The COTR will maintain a record of all open and resolved CDRs.




                                                     5
                                                                                                   Attachment B




CONFIDENTIAL                                                                                   GEO_MEN 00020414
 Case 1:14-cv-02887-JLK-MEH Document 262-3 Filed 04/29/20 USDC Colorado Page 11 of
                                        14



       9. DETAINEE OR MEMBER OF THE PUBLIC COMPLAINTS

       The detainee and the public are the ultimate recipients of the services identified in this
       Agreement. Any complaints made known to the COTR will be logged and forwarded to the
       Service Provider for remedy. Upon notification, the Service Provider shall be given a pre-
       specified number of hours after verbal notification from the COTR to address the issue. The
       Service Provider shall submit documentation to the COTR regarding the actions taken to remedy
       the situation. If the complaint is found to be invalid, the Service Provider shall document its
       findings and notify the COTR.


       10. ATTACHMENTS

               A     Performance Requirements Summary

               B.    Contract Discrepancy Report




                                                   6
                                                                                            Attachment B




CONFIDENTIAL                                                                             GEO_MEN 00020415
 Case 1:14-cv-02887-JLK-MEH Document 262-3 Filed 04/29/20 USDC Colorado Page 12 of
                                        14
                                Attachment A - Performance Reqmrements Summary
          FUNCTIONAL AREA/                  PERFORMANCE STANDARD                       WITHHOLDING CRITERIA
                 WEIGHT                            (PBNDS 2011)
               Safety (20%)            PBNDS References: Part 1 - SAFETY          A Contract Discrepancy Report that cites
           Addresses a safe work       1. 1 Emergency Plans;                      violations of cited PENDS and PWS
           environment for staff,      1.2 Environmental Health and Safety;       (contract) sections that provide a safe work
           volunteers, contractors     1.3 Transportation (by Land).              environment for staff, volunteers,
               and detainees                                                      contractors and detainees, permits the
                                                                                  Contract Officer to withhold or deduct up
                                                                                  to 20% of a month invoice until the
                                                                                  Contract Officer determines there is full
                                                                                  compliance with the standard or section.
               Security (20%)          PBNDS References: Part 2 -                 A Contract Discrepancy Report that cites
          Addresses protection of      SECURITY                                   violations of PENDS and PWS ( contract)
            the community, staff,      2.1 Admission and Release;                 sections that protect the community, staff,
           contractors, volunteers     2.2 Classification System;                 contractors, volunteers, and detainees from
          and detainees from harm      2.3 Contraband;                            harm, permits the Contract Officer to
                                       2.4 Facility Security and Control;         withhold or deduct up to 20% of a monthly
                                       2.5 Funds and Personal Property;           invoice until the Contract Officer
                                       2.6 Hold Rooms in Detention Facilities;    determines there is full compliance with the
                                       2. 7 Key and Lock Control;                 standard or section.
                                       2.8 Population Counts;
                                       2. 9 Post Orders;
                                       2.10 Searches of Detainees;
                                       2.11 Sexual Abuse and Assault
                                       Prevention and Intervention;
                                       2.12 Special Management Units;
                                       2.13 Staff-Detainee Communication;
                                       2.14 Tool Control;
                                       2.15 Use of Force and Restraints.
               Order (10%)             PBNDS Reference: Part 3 - ORDER            A Contract Discrepancy Report that cites
            Addresses contractor       3.1 Disciplinary System.                   violations of PENDS and PWS ( contract)
              responsibility to                                                   sections that maintain an orderly
            maintain an orderly                                                   environment with clear expectations of
           environment with clear                                                 behavior and systems of accountability
          expectations of behavior                                                permits the Contract Officer to withhold or
               and systems of                                                     deduct up to 10% of a monthly invoice
               accountability                                                     until the Contract Officer determines there
                                                                                  is full compliance with the standard of
                                                                                  section.
                 Care (20%)            PBNDS References: Part 4 - CARE            A Contract Discrepancy Report that cites
            Addresses contractor       4.1 Food Service;                          violations of PENDS and PWS ( contract)
          responsibility to provide    4.2 Hunger Strikes;                        sections that provide for the basic needs
           for the basic needs and     4.3 Medical Care;                          and personal care of detainees, permits the
               personal care of        4.4 Personal Hygiene;                      Contract Officer to withhold or deduct up
                  detainees            4.5 Suicide Prevention and Intervention;   to 20% of a monthly invoice until the
                                       4.6 Terminal Illness, Advanced             Contract Officer determines there is full
                                       Directives, and Death.                     compliance with the standard or section.
              Activities (10%)         PBNDS References: Part 5 -                 A Contract Discrepancy Report that cites
             Addresses contractor      ACTIVITIES                                 violations of PENDS and PWS ( contract)
          responsibilities to reduce   5.1 Correspondence and Other Mail;         sections that reduce the negative effects of
            the negative effects of    5.2 Escorted Trips for Non-Medical         confinement permits the Contract Officer
                 confinement           Emergencies;                               to withhold or deduct up to 10% of a
                                       5.3 Marriage Requests;                     monthly invoice until the Contract Officer
                                       5.4 Recreation;                            determines there is full compliance with the
                                       5.5 Religious Practices;                   standard or section.
                                       5.6 Telephone Access;
                                       5.7 Visitation;
                                       5.8 Voluntary Work Program.
               Justice (10%)           PBNDS References: Part 6 - JUSTICE         A Contract Discrepancy Report that cites
            Addresses contractor       6.1 Detainee Handbook;                     violations of PENDS and PWS ( contract)
           responsibilities to treat   6.2 Grievance System;                      sections that treat detainees fairly and
             detainees fairly and      6. 3 Law Libraries and Legal Materials;    respect their legal rights, permits the
          respect their legal rights   6.4 Legal Rights Group Presentations.      Contract Officer to withhold or deduct up
                                                                                  to 10% of a monthly invoice until the
                                                                                  Contract Officer determines there is full
                                                                                  compliance with the standard or section.

                                                                 A-1
                                                                                                                      Attachment B




CONFIDENTIAL                                                                                                     GEO_MEN 00020416
 Case 1:14-cv-02887-JLK-MEH Document 262-3 Filed 04/29/20 USDC Colorado Page 13 of
                                        14
                              Attachment A - Performance Reqmrements Summary
          FUNCTIONAL AREA/               PERFORMANCE STANDARD                    WITHHOLDING CRITERIA
                  WEIGHT                         (PBNDS 2011)
            Administration and       PBNDS References: Part 7 - -ADMIN      A Contract Discrepancy Report that cites
            Management (10%)         &                                      violations of PENDS and PWS (contract)
            Addresses contractor     MANAGEMENT                             sections that require the Contractor's
              responsibilities to    7.1 Detention Files;                   administration and management of the
           administer and manage     7.2 News Media Interviews and Tours;   facility in a professional and responsible
                the facility in a    7.3 StaffTraining;                     manner consistent with legal requirements,
               professional and      7.4 Transfer of Detainees;             permits the Contract Officer to withhold or
             responsible manner                                             deduct up to 10% of a monthly invoice
            consistent with legal    Accommodations for the Disabled, 4-    until the Contract Officer determines there
                 requirements        ALDF-6B-04, 4-ALDF-6B-07               is full compliance with the standard or
                                                                            section.
           Workforce Integrity       Staff Background and Reference         A Contract Discrepancy Report that cites
                    (10%)            Checks (Contract) 4-ALDF-7B-03         violations of the ALDF Standards
          Addresses the adequacy                                            associated with Workforce Integrity and
                     ofthe           Staff Misconduct 4-ALDF-7B-01          PWS (contract) sections permits the
           detention/correctional                                           Contract Officer to withhold or deduct up
           officer hiring process,   Staffing Pattern Compliance within     to 10% of a monthly invoice until the
              staff training and     10% ofrequired (Contract) 4-ALDF-      Contract Officer determines there is full
           licensing/certification   2A-14                                  compliance with the standard or section.
          and adequacy of systems
                                     Staff Training, Licensing, and
                                     Credentialing (Contract) 4-ALDF-4D-
                                     05, 4-ALDF-7B-05, 4-ALDF-7B-08
                  Detainee           Discrimination Prevention 4-ALDF-6B-   A Contract Discrepancy Report that cites
          Discrimination (10%)       02-03                                  violations of the ALDF Standards
          Addresses the adequacy                                            associated with Detainee Discrimination
               of policies and                                              and PWS (contract) sections permits the
           procedures to prevent                                            Contract Officer to withhold or deduct up
           discrimination against                                           to 10% of a monthly invoice until the
          detainees based on their                                          Contract Officer determines there is full
           gender, race, religion,                                          compliance with the standard or section.
             national origin, or
                  disability




                                                             A-2
                                                                                                                Attachment B




CONFIDENTIAL                                                                                               GEO_MEN 00020417
 Case 1:14-cv-02887-JLK-MEH Document 262-3 Filed 04/29/20 USDC Colorado Page 14 of
                                        14
                                             Attachment B - Contract Discrepancy Report

                                                                                                                           1. CONTRACT NUMBER
                                  CONTRACT DISCREPANCY REPORT

       Reoort Number:                                                                                                      Date:
       2. TO: (Contractor and Manager Name)                                              3. FROM: (Name ofCOTR)




                                                                              DATES
       CONTRACTOR NOTIFICATION                    I   CONTRACTOR RESPONSE DUE            RETURNED BY CONTRACTOR               ACTION COMPLETE
                                                      BY


       4. DISCREPANCY OR PROBLEM (Describe in Detail: Include reference in PWS I Directive: Attach continuation sheet if necessary.)




       5 SIGNATURE OF CONTRACTING OFFICER'S TECHNICAL REPRESENTATIVE (COTR)


                                                                                         7. FROM: (Contractor)
       6. TO (COTR)




       8. CONTRACTOR RESPONSE AS TO CAUSE, CORRECTIVE ACTION AND ACTIONS TO PREVENT RECURRENCE ATTACH
        CONTINUATION SHEET IF NECESSARY. (Cite applicable Q.A. program procedures or new A. W. procedures.)




       9. SIGNATURE OF CONTRACTOR REPRESENTATIVE                                                                               10. DATE




       11. GOVERNMENT EVALUATION OF CONTRACTOR RESPONSE/RESOLUTION PLAN: (Acceptable response/plan, partial acceptance of response/plan,
       rejection: attach continuation sheet if necessary)




       12. GOVERNMENT ACTIONS (Payment withholding, cure notice, show cause, other.)




                                                                             CLOSEOUT
                                                       NAME AND TITLE                                    SIGNATURE                           DATE
                CONTRACTOR
                  NOTIFIED

                      COTR


                CONTRACTING
                  OFFICER




                                                                                B-1
                                                                                                                                            Attachment B




CONFIDENTIAL                                                                                                                              GEO_MEN 00020418
